United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-20022
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CHRISTOPHER JEROME JOHNSON,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:03-CR-330-1
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Christopher Jerome Johnson was convicted of one charge of

possession of five or more grams of cocaine base with intent to

distribute and sentenced to serve 120 months in prison.        Johnson

appeals his sentence.    He argues that the appellate waiver clause

in his plea agreement is invalid because it is too broad and that

his sentence is improper under United States v. Booker, 543 U.S.
220 (2005).    The Government contends that the waiver clause is

valid and should be enforced.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-20022
                               -2-

     The record reflects that Johnson knowingly and voluntarily

waived his appellate rights.   See United States v. Melancon,

972 F.2d 566, 567-68 (5th Cir. 1992).    Consideration of Johnson’s

Booker claim is barred by the plain language of the waiver.

See United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).

Accordingly, we do not consider the merits of Johnson’s

sentencing challenge, and the judgment of the district court is

AFFIRMED.